Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to the applicant's communication filed on 12/18/2020, wherein: 
Claims 1-10, 14, 17, and 20-23 are pending.  Claims 1, 14, and 22-23 have been amended.  Claims 11-13, 15-16, and 18-19 have been cancelled by the Applicant.    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
	Claim limitations in this application that use the word “means” (or “step” or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step” or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., unit) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: “a user data acquisition unit that acquires……; a target user specification unit that specifies….; a feature information extraction unit that extracts….; a comparison analysis unit that analyses….; an analysis result output unit that outputs…..; and ….a distribution target user specification unit that extracts……, calculates……, and specifies…. (claims 1, 22 and 23), “…. the user data acquisition unit that acquires……; target user specification unit that specifies….user data acquired by the user data acquisition unit….” (claim 2), “….. the feature information extraction unit that extracts……and…..specified by the target user specification unit….” (claim 3);  “…. the target user specification unit extracts…..” (claim 4), “…..the target user specification unit specifies…… of user data acquired by the user data acquisition unit…..” (claim 5), “….the target user specification unit specifies…..of user data acquired by the user data acquisition unit…., and extracts…..” (claim 6), “….the comparison analysis unit that calculates… (claim 7), “….the feature information extraction unit delimits….., the comparison analysis unit analyzes….., and the analysis result output unit outputs….. (claim 8), “….the analysis result output unit graphically outputs….” (claim 9), “….the analysis result output unit graphically outputs….”  (claim 10), “…. an advertisement effect evaluation unit that evaluates…. of pieces of user data acquired by the user data acquisition unit” (claim 14), “…. the advertisement effect evaluation unit calculates…., the target user specification unit specifies……” (claim 17), “…. a catch phrase presentation unit that presents…….. of the peculiar information by the comparison analysis unit output by the analysis result output unit” (claim 20), “….. the comparison analysis unit calculates…., and the catch phrase presentation unit associates….” (claim 21).    
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for Claims 17-19 and 23 have been withdrawn since Applicant has either amended or canceled the claims.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The claimed invention (Claims 1-10, 14, 17, and 20-23) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because  recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”:
Limitations 1-5 of acquires a plurality of pieces of user data having at least action history information (limitation 1); specifies, as an analysis target user, at least a portion of specific action users indicated by the action history information to have reached a specific state on the basis of the plurality of pieces of user data acquired by the user data acquisition unit and specifies a user different from the analysis target user as a comparison target user (limitation 2); extracts feature information of the analysis target user on the basis of the action history information of the analysis target user specified by the target user specification unit and extracts feature information of the comparison target user on the basis of the action history information of the comparison target user (limitation 3); analyses peculiar information which is the feature information abundantly existing in the analysis target user as compared with the comparison target user and where the feature information of the analysis target user is feature information having peculiarity with respect to the feature information of the comparison target user (limitation 4); and outputs a result analyzed by the comparison analysis unit (limitation 5);
and extracts feature information of the users other than the analysis target user on the basis of the action history information included in the plurality of pieces of user data, calculates similarity between the feature information that has been extracted and the peculiar information of the analysis target user which is an analysis result output, and specifies a user having the feature information with a high similarity to the peculiar information as an advertisement distribution target user (limitation 6)  fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
In addition, claim 1, limitations/steps 2-6 mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/comparing the received plurality of pieces of user data having at least action history information to specify/ identify an analysis target user (users indicated by the action history information to have reached a specific state on the basis of the plurality of pieces of user data) and to specify/identify a user different from the analysis target user as a comparison target user.  Next, the human being can observing/evaluating the action history information of the analysis target user and the action history information of the comparison target user in order to extract feature information of the analysis target user and feature information of the comparison target user.  Further, the human being can  observing/evaluating/comparing the extracted feature information of the analysis target user and feature information of the comparison target user in order to identify the feature information of the analysis target user is feature information having peculiarity with respect to the feature information of the comparison target user.  Furthermore, the human being can outputs a result analyzed by the comparison.  In addition, the human being can   observing/evaluating/comparing the extract feature information of the users other than the 
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., an information analysis apparatus, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, an analysis result output unit, and a distribution target user specification unit) to perform abstract steps/limitations 1-6 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., an information analysis apparatus, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, and an analysis result output unit).  Further, limitation 1 and 5 of “acquires a plurality of pieces of user data…..” by “a user data acquisition unit” and “outputs a result analyzed….” by “an analysis result output unit” are merely receiving data/data gathering and transmitting data/displaying data via component(s) of generic computer, which are considered as insignificantly extra solution activities, thus is/are not significantly more that the identified abstract idea.   Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the an information analysis apparatus, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, an analysis result output unit, and a distribution target user specification unit) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional element in claim 1 (i.e., an information analysis apparatus, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, an analysis result output unit, and a distribution target user specification unit) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  In other word, the additional element “an information analysis apparatus, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, and an analysis result output unit” are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-6 mentioned above.   Further, limitations 1 and 5 of “acquires a plurality of pieces of user data…..” by “a user data acquisition unit” and “outputs a result analyzed….” by “an analysis result output unit” are merely receiving data/data gathering and transmitting data/displaying data via component(s) of generic computer, which are considered as insignificantly extra solution activities, thus is/are not significantly more that the identified abstract idea.  When reevaluating here in step 2B, receiving data/data gathering and outputting data/displaying data/transmitting data in limitations 1 and 5 are also considered as well-understood, routine and conventional activities. The use of generic computer to transmit/display/output and receive/gather information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   
Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  Applicant’s US 2019/0220902 A1 paras 0034, 0045, 0060, 0062, 0071, 0112, 0123, 0130 and 0132 indicate the steps/limitations in the claim 1 such as “acquires a plurality of pieces of user data….”; “specifies….., at least a portion of specific action users indicated by the action history information to have reached a specific state….”; “extracts feature information….”; “analyzes peculiar information…..” are performed using well-known techniques.   As can be seen, in light of the description in the specification as mentioned above with respect to paras 0034, 0045, 0060, 0062, 0071, 0112, 0123, 0130 and 0132, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements that used to perform limitations in the claim are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  .  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-10, 14, 17 and 20-21 are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, claim 17 of “... the advertisement effect evaluation unit calculates a ratio……” also falls within the abstract “Mathematical Relationships/Formulas” grouping of abstract ideas since there must be operation algorithm involve in order to calculate a ratio.  Looking at the limitations as an ordered combinations adds nothing that is not already present 2-10, 14, 17 and 20-21 are also non-statutory subject matter. 
As per independent claims 22 and 23:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 22 and an information analysis program claim 23 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  The components (i.e. an information analysis program stored on a non-transitory computer readable medium, a user data acquisition unit, a target user specification unit, a feature information extraction unit, a comparison analysis unit, an analysis result output unit, and a distribution target user specification unit) described in independent claims 22 and 23 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-4, 6-7, 14, 17, 20 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al; (US 2013/0124298 A1), in view of Winters; (US 20110231257 A1):
8.	Independent claims 1, 22 and 23:   Li teaches an information analysis apparatus and method comprising:
a user data acquisition unit that acquires a plurality of pieces of user data having at least action history information (step/limitation 1) {At least para 0012, fig. 2 especially paras 0025-00029, fig. 3 especially paras 0031-0034, fig. 1 especially paras 0017-0019, fig.4 para 0040-0041};
a target user specification unit that specifies, as an analysis target user (e.g., a first set of users/user model object 110/user model, which is generated from training clusters of users in Abstract, paras 0018, 00015,  0032-0039, 0040-0041) , at least a portion of specific action users indicated by the action history information to have reached a specific state (e.g., purchase in para 0012, interacted with a particular object, such as a page, an application, installed a specific application, performed searches for  brands, previously engaged with an advertiser such as clicking on an advertisement associated with advertiser….etc., in paras 0015, 0017, 0031-0034, 0040) on the basis of the plurality of pieces of user data acquired by the user data acquisition unit and specifies a user different from the analysis target user (e.g., a first set of users/user model object 110/user model, which is generated from training clusters of users who e.g., previously engaged with an advertiser such as clicking on an advertisement associated with advertiser in Abstract, paras 0015, 0018,  0032-0039, 0040-0041 ) as a comparison target user (e.g., a second set of users/targeted user profile object/targeting cluster of users are not yet provided advertisement by the advertiser/users are not yet engaged previously with the advertiser, whose are identified as similar with the user model/training cluster of users  in Abstract, paras 0005, 0015-0016, 0018-0019, 0042-0046) (step/limitation 2) {At least Abstract, paras 0005, 0015, fig. 1 paras 0016-0019, fig. 3 especially paras 0031-0039, fig. 4 paras 0040-0046};
a feature information extraction unit that extracts feature information (e.g. keyword features, demographic features, engagement behavior features e.g., past click behavior associated with advertisers, social graph features…etc., in paras 0031-0038, 0041) of the analysis target user on the basis of the action history information of the analysis target user (e.g., a first set of users/user model object 110/user model, which is generated from training clusters of users in Abstract, paras 0018, 00015,  0032-0039, 0040-0041) specified by the target user specification unit and extracts feature information of the comparison target user (e.g., a second set of users/targeted user profile object/targeting cluster of users/targeting users, whose are identified as similar with the user model  in Abstract, paras 0005, 0015-0016, 0018-0019, 0029, 0042-0046) on the basis of the action history information of the comparison target user (paras 0028-0029, 0041-0046) (step/limitation 3) {At least Abstract, fig. 3 paras especially paras 0031-0038, fig. 4 especially paras 0041-0046};
a comparison analysis unit that analyses peculiar information (defined in Applicant’s specification publication 2019/0220902 A1 as feature information that exists in the analysis target user but does not exist in the comparison target user in para 0062) which is the feature information existing (e.g. previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser….etc., in paras 0015, 0017, 0031-0034, 0040) in the analysis target user  (e.g., a first set of users/user model object 110/user model, which is generated from training clusters of users in Abstract, paras 0018, 00015,  0032-0039, 0040-0041) as compared with the comparison target user (e.g., a second set of users/targeted user profile object/targeting cluster of users/targeting users e.g., users are not yet provided advertisement by the advertiser/users are not yet engaged previously with the advertiser, whose are identified as similar with the user model/training cluster of users  in Abstract, paras 0005, 0015-0016, 0018-0019, 0042-0046) and where the feature information of the analysis target user is feature information (e.g., previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser) having peculiarity with respect to the feature information (e.g, not yet be provided advertisement by the advertiser/not yet engaged previously with the advertiser) of the comparison target user (part of step/limitation 4) {At least fig. 4 paras 0040-0046 especially paras 0041-0046 in context with fig. 3 paras 0031-0038.  Also see Abstract, fig. 1 paras 0015-0019.  Specifically, in at least fig. 4 para 0040 in context with paras 0116-0119, Li teaches identifying a training cluster of users, e.g., who engaged with an advertiser by clicking on the advertisement associate with the advertiser (peculiar information).  Next, paras 0041-0042 teaches features (e.g., keyword features, demographic features, engagement behavior features such as past click behavior… etc.,) of the training cluster of users are selected to generate the user model/analysis target user.  Next, paras 0042-0045 in context with paras 0018-0019 teaches using the user model (comprising users previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser associated characteristic of the features as just indicated) to determine/identify similar users/targeting set of users/comparison target user (similar users associated with characteristic of the features just indicated) from a population of users , who have not yet engaged previously with the advertiser/ not yet be provided advertisement by the advertiser (peculiar information) so that the system will provide to the determined/identified similar users/ targeting set of users/comparison target user, the same advertisement that the training cluster of users/user model/analysis target user previously clicked on (especially in para 0045).  The Examiner notes, as mentioned above, since Applicant’s specification publication 2019/0220902 A1 defines “peculiar information” as feature information that exists in the analysis target user but does not exist in the comparison target user in para 0062.  Li does meet this requirement since Li does teaches a comparison analysis unit that analyses peculiar information, which is the feature information (users previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser) that exists in the analysis target user/training cluster of user/user model  but does not exist in the comparison target user/similar users/targeting set of users (users have not yet engaged previously with the advertiser/ not yet be provided advertisement by the advertiser), and where the feature information of the analysis target user is feature information having peculiarity with respect to the feature information of the comparison target user};   
an analysis result output unit that outputs a result analyzed by the comparison analysis unit (step/limitation 5) {Also see Abstract, fig. 1 paras 0016-0019 especially paras 0018-0019.  Also see fig. 4 paras 0040-0046 especially paras 0041-0045};
a distribution target user specification unit that extracts the feature information of all the users (e.g., population of users e.g., including all users in at least paras 0018, 0042) or some users (e.g., population of users e.g., filtered groups of users in at least paras 0018, 0042) on the basis of action history information included in the plurality of pieces of user data acquired by the user data acquisition unit (step/limitation 6) {At least para 0012, fig. 2 especially paras 0025-00029, fig. 3 especially paras 0031-0034, fig. 1 especially paras 0017-0019, fig.4 para 0040-0041};
calculates similarity between the peculiar information (e.g. previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser….etc., in paras 0015, 0017, 0031-0034, 0040) of the analysis target user (e.g., a first set of users/user model object 110/user model, which is generated from training clusters of users in Abstract, paras 0018, 00015,  0032-0039, 0040-0041) which is an analysis result output by the analysis result output unit and the feature information (e.g. keyword features, demographic features, engagement behavior features e.g., past click behavior associated with advertisers, social graph features…etc., in paras 0031-0038, 0041), and specifies a user having the feature information with a high similarity as an advertisement distribution target user (paras 0041-0045){ At least fig. 3 
As indicated above, Li teaches a comparison analysis unit that analyses peculiar information which is the feature information existing (e.g. previously engaged with an advertiser information such as clicking on an advertisement associated with advertiser) in the analysis target user  (e.g., a first set of users user model, which is generated from training clusters of users) as compared with the comparison target user (e.g., a second set of users/targeting cluster of users/similar targeting users e.g., users are not yet provided advertisement by the advertiser/users are not yet engaged previously with the advertiser) and where the feature information of the analysis target user is feature information having peculiarity with respect to the feature information of the comparison target user.   However, Li does not explicitly teach the underlined feature: “a comparison analysis unit that analyses peculiar information which is the feature information abundantly existing in the analysis target user as compared with comparison target user”.   
	Winter teaches a comparison analysis unit that analyses peculiar information which is the feature information abundantly existing (e.g., a quantity or frequency of purchases reflected in profiles of others in para 0200 in context with para 0101, online purchases/consuming/click online advertisements) in the analysis target user (e.g., profiles of others in para 0200) as compared with comparison target user (e.g., user 101 in para 0200) {At least paras 0196-0200 especially paras 0199-0200}.
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “a comparison analysis unit that analyses peculiar information which is the feature information existing in the analysis target user as compared with the comparison target user and where the feature information of the analysis target user is feature information having peculiarity with respect to the feature information of the comparison target user” of Li to include: “a comparison analysis unit that analyses peculiar information which is the feature information abundantly existing in the analysis target user as compared with comparison target user”, taught by Winters.  One would be motivated to do this since in this way, targeted advertising for the user (101) may be optimized. Further, advertisers and publishers of adver-tisements may improve their return on investment, and may improve their ability to cross-sell goods and services {Winters: at least para 0199}.  
9.	Claim 2:   The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches:
wherein the user data acquisition unit acquires the plurality of pieces of user data having the action history information and user attribute information (e.g., demographic information in 0032, 0041) {At least para 0012, fig. 2 especially paras 0025-00028, fig. 3 especially paras 0031-0034, fig. 1 especially paras 0017-0019, fig.4 para 0040-0041, and
the target user specification unit specifies the specific action user that is a user indicated by the user attribute information to have a specific user attribute and indicated by the action history information to have reached the specific state as the analysis target user on the basis of the plurality of pieces of user data acquired by the user data acquisition unit and specifies the user different from the analysis target user as the comparison target user {At least Abstract, paras 0005, 0015, fig. 1 paras 0016-0019, fig. 3 especially paras 0031-0039, fig. 4 paras 0040-0046}.
10.	Claim 3:  The combination of Li and Winters teaches the claimed invention as in claim 2.  Li further teaches wherein the feature information extraction unit extracts the feature information of the analysis target user on the basis of the action history information (paras 0031, 0033-0039, 0041) and the user attribute information (e.g., demographic information in para 0031, 0041) of the analysis target user specified by the target user specification unit and extracts the feature information of the comparison target user on the basis of the action history information and the user attribute information of the comparison target user {At least Abstract, fig. 3 paras 0031-0039, fig. 4 paras 0040-0046 especially paras 0041-0044}.
11.	Claim 4:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches wherein the target user specification unit extracts the feature information with respect to each of the plurality of specific action users indicated by the action history information to have reached the specific state on the basis of the action history information, classifies the specific action users into a plurality of groups on the basis of similarity of the feature information, specifies the specific action user belonging to one group as the analysis target user (user model/training cluster of users), and specifies the specific action user belonging to other groups as the comparison target user (targeting users who are similar with the user model/training cluster of users {At least para 0029, fig. 3 especially paras 0031-0039, fig 4 paras 0040-0045.  Also see fig. 1 paras 0016-0019}.
12.	Claim 6:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches:
wherein the target user specification unit specifies, as the analysis target user, at least a portion of the plurality of specific action users indicated by the action history information to have reached the specific state on the basis of the plurality of pieces of user data acquired by the user data acquisition unit {At least Abstract, paras 0005, 0015, fig. 1 paras 0016-0019, fig. 3 especially paras 0031-0039, fig. 4 paras 0040-0046}, and
extracts the feature information on the basis of the action history information using the user data on a plurality of users including at least the analysis target user and other users among the plurality of pieces of user data acquired by the user data acquisition unit, classifies the plurality of users into a plurality of groups (e.g., groups/segments/bins in paras 0029, 0033-0034, 0043-0044) on the basis of a similarity to the feature information of the analysis target user, and specifies the users belonging to one of the plurality of groups as the comparison target user {At least Abstract, para 0029, fig. 3 paras especially paras 0031-0038, fig. 4 especially paras 0041-0046}.
13.	Claim 7:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches wherein the comparison analysis unit calculates the degree of peculiarity of the feature information of the analysis target user with respect to the feature information of the comparison target user and analyzes the feature information of which degree of peculiarity satisfies a predetermined condition (e.g., confidence score threshold) as the peculiar information {{At least fig. 4 especially paras 0041-0046, fig. 3 especially para 0037-0038}.
14.	Claim 14:  The combination of Li and Winters teaches the claimed invention as in claim 11.  Li further teaches an advertisement effect evaluation unit that evaluates an effect of advertisement distribution by determining whether or not the advertisement distribution target user specified by the distribution target user specification unit has been transitioned to the same specific state (e.g., purchase/conversion) as the analysis target user on the basis of the action history information included in the plurality of pieces of user data acquired by the user data acquisition unit {Li:  At least fig. 3 paras 0033-0038 especially para 0038 in context with Fig. 4 paras 0040-0044}.
15.	Claim 17:  The combination of Li and Winters teaches the claimed invention as in claim 14.  Li further teaches wherein the advertisement effect evaluation unit calculates a ratio (e.g., conversion rate in para 0038) or the number of the users who have been transitioned to the same specific state  as the analysis target user among the advertisement distribution target users as an evaluation value and determines whether or not the evaluation value is equal to or less than a predetermined threshold value, and in a case where it is determined by the advertisement effect evaluation unit that the evaluation value is equal to or less than the predetermined threshold value, the target user specification unit specifies the comparison target user for the analysis target user again {At least fig. 3 paras 0033-0038 especially para 0038}.
16.	Claim 20:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches a catch phrase presentation unit that presents a catch phrase of an advertisement that is associated in advance with a topic (e.g., baby food in para 0017, luxury shoes in para 0026, a set of keywords  in para 0031, 0034-0036, Starbucks Coffee in para 0038) obtained by grouping the feature information which is the peculiar information or the plurality of pieces of feature information on the basis of a predetermined common item, on the basis of the analysis result of the peculiar information by the comparison analysis unit output by the analysis result output unit {At least fig. 1 para 0017-0019, fig. 2  especially para 0026 in context with fig. 3 paras 0031-0038}.
17.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al; (US 2013/0124298 A1), in view of Winters; (US 20110231257 A1), and further in view of McGonigal et al; (US 7,636,677 B1):
18.	Claim 5:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches wherein the target user specification unit specifies, as the analysis target user (user model/training cluster of users), at least a portion of the specific action users indicated to have reached an action at a specific stage (e.g., engaged with an advertiser by clicking on an advertisement e.g., purchase/conversion in para 0038 in context with para 0012) on the basis of the action history information of the plurality of pieces of user data acquired by the user data acquisition unit and specifies, as the comparison target user (users targeted by the advertisers from a population of users), at least a portion of the users indicated to be similar to the analysis target user {At least fig. 3 especially paras 0033-0038, 0042-44}.
	However, The combination of Li and Winters does not explicitly teach the underlined features:  “wherein the target user specification unit specifies, as the analysis target user, at least a portion of the specific action users indicated to have reached an action pattern at a specific stage among action patterns that are transitioned through a plurality of stages on the basis of the action history information of the plurality of pieces of user data acquired by the user data acquisition unit and specifies, as the comparison target user, at least a portion of the users indicated to stay in an action pattern at a stage before the specific stage.
the target user specification unit specifies, as the analysis target user (e.g., past purchasers/already purchased users in cl. 2 lines 65-67, cl. 3 lines 1-35), at least a portion of the specific action users indicated to have reached an action pattern at a specific stage (purchased the product/past purchasers cl. 2 lines 65-67, cl. 3 lines 1-35) among action patterns that are transitioned through a plurality of stages (e.g., browsed products, viewed products, purchased product in cl. 3 lines 1-35, fig. 2A cl. 3 lines 38-59) on the basis of the action history information of the plurality of pieces of user data acquired by the user data acquisition unit and specifies, as the comparison target user (e.g., user A, user 1 in cl. 3 lines 1-59), at least a portion of the users indicated to stay in an action pattern at a stage (e.g., browses a product) before the specific stage (e.g., before purchase the product) {At least cl. 2 lines 65-67 through cl. 3 lines 1-14 in context with fig. 2A cl. 3 lines 38-59 and fig. 3 cl. 4 lines 53-67 through cl. 5 lines 1-5}.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “wherein the target user specification unit specifies, as the analysis target user, at least a portion of the specific action users indicated to have reached an action at a specific stage on the basis of the action history information of the plurality of pieces of user data acquired by the user data acquisition unit and specifies, as the comparison target user, at least a portion of the users indicated to be similar to the analysis target user” of the combination of Li and Winters to include “wherein the target user specification unit specifies, as the analysis target user, at least a portion of the specific action users indicated to have reached an action pattern at a specific stage among action patterns that are transitioned through a plurality of stages on the basis of the action history information of the plurality of pieces of user data acquired by the user data acquisition unit and specifies, as the comparison target user, at least a portion of the users indicated to stay in an action pattern at a stage before the specific stage”, taught by McGonigal.  One would be motivated to do this in order to provide the ability to make recommendations to customers based on a variety of tracked customer behaviors across a session, and across multiple sessions…etc.,  {McGonigal:  At least cl. 1 lines 58-67}.  
19.	Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al; (US 2013/0124298 A1), in view of Winters; (US 20110231257 A1), and further in view of Qu et al; (US 8,655,695 B1):  
20.	Claim 8:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches:
wherein the feature information extraction unit identify the analysis target user has reached the specific state and extracts the feature information of the analysis target user and the feature information of the comparison target user for each of the plurality of target periods {Li:  At least Abstract, fig. 3 paras especially paras 0031-0038, in context with fig. 4 especially paras 0041-0046};
the comparison analysis unit analyzes the feature information of the analysis target user having the peculiarity with respect to the feature information of the comparison target user as the peculiar information {Li:  At least fig. 4 paras 0040-0046 especially paras 0041-0046 in context with fig. 3 paras 0031-0038.  Also see Abstract, fig. 1 paras 0016-0019}; and
the analysis result output unit outputs results analyzed by the comparison analysis unit {Li:  At least Abstract, fig. 1 paras 0016-0019 especially paras 0018-0019.  Also see fig. 4 paras 0040-0046 especially paras 0041-0045}.
However, Li does not explicitly teach the underlined features:   
wherein the feature information extraction unit delimits a plurality of target periods in unit of a predetermined time period backward from a time point when the analysis target user has reached the specific state and extracts the feature information of the analysis target user and the feature information of the comparison target user for each of the plurality of target periods, 
the comparison analysis unit analyzes the feature information of the analysis target user having the peculiarity with respect to the feature information of the comparison target user as the peculiar information for each of the plurality of target periods, and
the analysis result output unit outputs results analyzed by the comparison analysis unit for each of the plurality of target periods.
Qu teaches a general concept of:
wherein the feature information extraction unit delimits a plurality of target periods (e.g., a specified period e.g., 7 days, k days, daily in cl. 10 lines 39-54; 30 days in cl. 11 lines 22) in unit of a predetermined time period backward from a time point when, the analysis target user (e.g., users in segmentation models) has reached the specific state and extracts the feature information of the analysis target user and the feature information of the comparison target user (e.g., users with look-alike) for each of the plurality of target periods {At least fig. 3 cl. 10 lines 39-67, cl. 11 through cl. 17 in context with fig. 4 cl. 17 lines 1-50}, 
the comparison analysis unit analyzes the feature information of the analysis target user having the peculiarity with respect to the feature information of the comparison target user as the peculiar information for each of the plurality of target periods  (e.g., a specified period e.g., 7 days, k days, daily in cl. 10 lines 39-54; 30 days in cl. 11 lines 22) {At least fig. 3 cl. 10 lines 39-67, cl. 11 through cl. 17 in context with fig. 4 cl. 17 lines 1-50}, and
the analysis result output unit outputs results analyzed by the comparison analysis unit for each of the plurality of target periods (e.g., a specified period e.g., 7 days, k days, daily in cl. 10 lines 39-54; 30 days in cl. 11 lines 22) {At least fig. 3 cl. 10 lines 39-67, cl. 11 through cl. 17 in context with fig. 4 cl. 17 lines 1-50 especially lines 45-50}.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “wherein the feature information extraction unit identify the analysis target user has reached the specific state and extracts the feature information of the analysis target user and the feature information of the comparison target user for each of the plurality of target periods; the comparison analysis unit analyzes the feature information of the analysis target user having the peculiarity with respect to the feature information of the comparison target user as the peculiar information; and the analysis result output unit outputs results analyzed by the comparison analysis unit” of the combination of Li, and Winters to include “wherein the feature information extraction unit delimits a plurality of target periods in unit of a predetermined time period backward from a time point when the analysis target user has reached the specific state and extracts the feature information of the analysis target user and the feature information of the comparison target user for each of the plurality of target periods, the comparison analysis unit analyzes the feature information of the analysis target user having the peculiarity with respect to the feature information of the comparison target user as the peculiar information for each of the plurality of target periods, and the analysis result output unit outputs results analyzed by the comparison analysis unit for each of the plurality of target periods”, taught by Qu.  One would be motivated to do this in order to provide improved systems and methods for online advertising {Qu:  At least cl. 2 lines 21-25}.  
21.	Claim 10:  The combination of Li, Winters and Qu teaches the claimed invention as in claim 8.  The combination further teaches wherein the analysis result output unit graphically outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information and other feature information in an identifiable manner for each of the plurality of target periods (e.g., a specified period e.g., 7 days, k days, daily in cl. 10 lines 39-54; 30 days in cl. 11 lines 22) {At least fig. 3 cl. 10 lines 39-67, cl. 11 through cl. 17 in context with fig. 4 cl. 17 lines 1-50 especially lines 45-50, see graphs/charts}.
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “the analysis result output unit outputs results analyzed by the comparison analysis unit for each of the plurality of target periods” of the combination of Li, Winters and Qu to include “wherein the analysis result output unit graphically outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information and other feature information in an identifiable manner for each of the plurality of target periods”, taught by Qu.  One would be motivated to do this in order to provide improved systems and methods for online advertising {Qu:  At least cl. 2 lines 21-25}.  
22.	Claim 9:  The combination of Li and Winters teaches the claimed invention as in claim 1.  Li further teaches wherein the analysis result output unit outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information in a conspicuous manner as compared with the other feature information {At least Abstract, fig. 1 paras 0016-0019 especially paras 0018-0019, Fig. 4 paras 0040-0046 especially paras 0041-0046}.
	However, the combination does not explicitly teach the underlined feature “wherein the analysis result output unit graphically outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information in a conspicuous manner as compared with the other feature information”.
 	Qu teaches wherein the analysis result output unit graphically outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information in a conspicuous manner as compared with the other feature information {At least fig. 3 cl. 10 lines 39-67, cl. 11 through cl. 17 in context with fig. 4 cl. 17 lines 1-50 especially lines 45-50, see graphs/charts}.
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “wherein the analysis result output unit outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information in a conspicuous manner as compared with the other feature information” of Li and Winters to include “wherein the analysis result output unit graphically outputs the peculiar information analyzed by the comparison analysis unit and other feature information and outputs the peculiar information in a conspicuous manner as compared with the other feature information”, taught by Qu.  One would be motivated to do this in order to provide improved systems and methods for online advertising {Qu:  At least cl. 2 lines 21-25}.  
23.	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al; (US 2013/0124298 A1), in view of Winters; (US 20110231257 A1), and further in view of Pradhan et al; (US 2011/0206829 A1):
24.	Claim 21:  The combination of Li and Winters teaches the claimed invention as in claim 20.  Li further teaches wherein the comparison analysis unit calculates the degree of peculiarity of the feature information of the analysis target user with respect to the feature information of the comparison target user {At least fig. 4 especially paras 0041-0046, fig. 3 especially para 0037-0038}.
	However, the combination does not explicitly teach the underlined features:  “the catch phrase presentation unit associates another topic with the topic of the peculiar information output by the analysis result output unit on the basis of the degree of peculiarity and presents a catch phrase of the advertisement that is associated with the other topic in advance in place of or in addition to a catch phrase of the advertisement that is associated with the topic of the peculiar information”.
	Pradhan teaches a general concept of wherein the comparison analysis unit calculates the degree of peculiarity of the feature information of the analysis target user with respect to the feature information of the comparison target user, and the catch phrase presentation unit associates another topic with the topic of the peculiar information output by the analysis result output unit on the basis of the degree of peculiarity and presents a catch phrase of the advertisement that is associated with the other topic in advance in place of or in addition to a catch phrase of the advertisement  (e.g., document/advertisement in para 0057)  that is associated with the topic of the peculiar information {At least paras 0109-0114 in context with paras 0021, 0023, 0028-0034, 0054-0057}.
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “a catch phrase presentation unit that presents a catch phrase of an advertisement that is associated in advance with a topic obtained by grouping the feature information which is the peculiar information, on the basis of the analysis result of the peculiar information by the comparison analysis unit output by the analysis result output unit; and wherein the comparison analysis unit calculates the degree of peculiarity of the feature information of the analysis target user with respect to the feature information of the comparison target user” of the combination of Li and Winters to include “wherein the comparison analysis unit calculates the degree of peculiarity of the feature information of the analysis target user with respect to the feature information of the comparison target user, and the catch phrase presentation unit associates another topic with the topic of the peculiar information output by the analysis result output unit on the basis of the degree of peculiarity and presents a catch phrase of the advertisement that is associated with the other topic in advance in place of or in addition to a catch phrase of the advertisement that is associated with the topic of the peculiar information”, taught by Pradhan.  One would be motivated to do this in order to allow reporting on the overall audience and targeting for content, advertisements, direct marketing, email marketing, and the like (Pradhan: para 0021}, and to improve business processes relating to sales and marketing efforts, to improve user experiences with content and community relevancy, to provide more dynamic site content, and to provide better research/analysis/decision-making tools to Web site managers and product managers for site and content development {Pradhan: para 0034}.
Response to Arguments
 25.	The Office respectfully submits that Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for Claims 17-19 and 23 have been withdrawn since Applicant has either amended or canceled the claims.  
Further, Applicant’s arguments regarding 103 have been fully considered and are moot in view of new ground rejection.  See new added reference, Winters; (US 20110231257 A1) to the rejection above.
Also, Applicant’s argument regarding 101 filed on 12/18/2020 has been fully considered but are not persuasive. 
25.	Responding back to Applicant regarding 101 on pages 9-10 of Applicant’s response:  	
	On page 9-10, Applicant argued:  “Claim 1 as amended recites: (1)    extract, as “peculiar information,” the feature information that is peculiar and exists abundantly in the analysis target user as compared with the comparison target user (who is a different user from the analysis target user), out of the feature information existing in the user specified as an analysis target (i.e., the analysis target user) from among the users indicated by the action history information to have reached a specific state (i.e., specific action users); and (2)    specify, as an advertisement distribution target user, a user having the feature information with a high similarity to the peculiar information of the analysis target user, from among the users other than the analysis target user. As disclosed in Li as applied in the art rejection, if an advertisement is distributed to other users, as the target, who merely have a feature similar to the feature of the users who have reached a specific state (specific action users), it is not possible to make a distinction of whether the feature of the specific action users is the feature unique to those specific action users or the feature existing commonly also to the users who have not reached the specific state. Consequently, truly effective selection of the target is not possible. In other words, if an advertisement is distributed to the users, as the target, whose feature is similar to that of the users who have not reached the specific state, the users who have received the advertisement may also take the same action as the users who have not reached the specific state, thereby being unlikely to reach the specific state. This represents a technical problem in the art”.
	The Office’s response:  However, what Applicant is referring to {e.g., 1)    extract, as “peculiar information,” the feature information that is peculiar and exists abundantly in the analysis target user as compared with the comparison target user (who is a different user from the analysis target user), out of the feature information existing in the user specified as an analysis target (i.e., the analysis target user) from among the users indicated by the action history information to have reached a specific state (i.e., specific action users); and (2)    specify, as an advertisement distribution target user, a user having the feature information with a high similarity to the peculiar information of the analysis target user, from among the users other than the analysis target user} are abstract idea (please see details in 101 rejection above).  Further, as indicated under 103 above, the combination of Li and Winters teaches all the limitations in claim 1.  Even assuming for the sake of argument that, the amended limitations (abstract limitations) in claim 1 was defined over prior art of record, please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303”.  In other word, buySAFE , Flook, Myriad,  and Ultramercial are examples of where a narrow/specific abstract or novel abstract idea are still considered abstract ideas.  Further, see the recent case: SAP America v. Investpic (Fed Cir, 2017-2081, 5/15/2018), wherein the Court indicates a new or novel abstract idea is not enough to pass 101.    
On page 10, Applicant further argued:  “In contrast, claim 1 overcomes this technical problem by conducting the noted extraction before the noted specifying. That is to say, instead of simply extracting the feature information existing in the specific action users set to be the analysis target, the feature information, among such feature information, that is unique to the specific action users, namely, the feature information existing abundantly in the analysis target users as compared with the comparison target user is extracted as peculiar information, and the users having feature information similar to the peculiar information are specified as advertisement distribution target users. Consequently, the users who receive an advertisement are considered to take the same action as the action characterized by the peculiar information of the specific action users, thereby highly likely to reach the subject specific state. In this way, the present invention has a characteristic significantly beyond the general purpose computer processing or an abstract concept, and solves the technical problem of the prior art”.  
	The Office’s response:  However, the Office respectively submits that what Applicant is referring above of {e.g.,  conducting the noted extraction before the noted specifying…, instead of simply extracting the feature information existing in the specific action users set to be the analysis target, the feature information, among such feature information, that is unique to the specific action users, namely, the feature information existing abundantly in the analysis target users as compared with the comparison target user is extracted as peculiar information, and the users having feature information similar to the peculiar information are specified as advertisement distribution target users. Consequently, the users who receive an advertisement are considered to take the same action as the action characterized by the peculiar information of the specific action users, thereby highly likely to reach the subject specific state} are abstract beyond the general purpose computer processing or an abstract concept, and solves the technical problem of the prior art” as asserted by the Applicant.                                                                                                                                                                        
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claim 1 still remain.  Independent claims 22 and 23 recite similar features as in independent claim 1; therefore, they are rejected under 35 U.S.C. 101 for similar reasons as indicated above in claim 1.   Dependent claims 2-10, 14, 17, and 20-21 are dependent of their base claim 1.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681